DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffey (U.S. 8,992,260, hereafter referred to as Coffey).
Coffey teaches a plug comprises: a printed circuit board (PCB) (see para 0062, 0081, 0083) having electronic components including at least one of: i) a passive memory component; and ii) active components that perform at least one of the following: operate sensors, accumulate data, perform operations on the accumulated data, and communicate with the second device and/or other systems (see para. 0051); conducting pads positioned on the PCB to which conductors in the electric cable are electrically connected; pins that are positioned and dimensioned to match channels in a modular connector; and an electronic circuit positioned on the PCB (see para. 0066, 0067), the circuit including conductive traces (see para. 0099) that electrically connect the electronic components on the PCB to at least one of: at least one of the conducting pads, and at least one of the pins.
the recitation that ‘a plug positioned at the end of an electric cable that conducts electricity from a first electrical device to a second electrical device, the plug configured to electrically connect the cable to the second electrical device’, has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Allowable Subject Matter
Claims 1-11 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the invention as set forth in claims 1-11 and 13-22, and the Examiner can find no teaching of the Sensor unit, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/JAMEL E WILLIAMS/Examiner, Art Unit 2855